ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Regiment Construction Corp.                   ) ASBCA Nos. 61690, 62340
                                              )
Under Contract No. W912PQ-15-C-0003           )

APPEARANCE FOR THE APPELLANT:                     Timothy A. Furin, Esq.
                                                   Timothy A. Furin PLLC
                                                   Charlottesvlle, VA

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Weston E. Borkenhagen, JA
                                                  CPT Timothy M. McLister, JA
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: October 12, 2022



                                               STEPHANIE CATES-HARMAN
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61690, 62340, Appeals of Regiment
Construction Corp., rendered in conformance with the Board’s Charter.

      Dated: October 13, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals